Affirming.
Appellant, Joe Newton, was tried in the McCracken circuit court on an indictment charging him with stealing chickens of the value of $2 or more, a crime denounced by section 1201c, Kentucky Statutes. He was convicted, and his punishment fixed at confinement in the penitentiary for a period of one year. The only ground urged on this appeal for a reversal of the judgment is that the verdict is flagrantly against the evidence.
Early in the morning of October 6, 1926, Mrs. Tony Cope discovered that a number of her chickens had disappeared during the preceding night from a chicken house located in the yard near her dwelling. The ground was covered with snow, and tracks of two persons were *Page 818 
seen leading to and away from the chicken house. Mrs. Cope, her son, and a nephew followed the tracks, which led in the direction of the home of appellant, who lived one-half mile from the Cope home. Mrs. Cope followed the tracks to a point 100 yards from appellant's home, and her son and nephew followed them to a point sufficiently near to enable them to observe that they led to his house. About 7 o'clock on the same morning, appellant and his son were observed carrying sacks from a barn to an automobile owned by appellant. Shortly thereafter he and his son left in the automobile. The sheriff was notified, and he met the car on the road and turned and followed it to town. Appellant and his son drove directly to a poultry house. When the sheriff arrived, the appellant was in the poultry house and his son was in the car, which was parked on the side of the street. In the car were sacks containing chickens. The sheriff informed the appellant of the charge against him, and started with him to the courthouse. He directed appellant's son to drive the car containing the chickens to the courthouse, but the son neglected to follow his direction and he and the chickens disappeared. The final destination of the latter has never been disclosed. When he arrived at the courthouse, the sheriff informed the appellant that he had no warrant, but that he would go in and have one prepared. After he had taken a few steps, he turned and saw appellant running. He pursued him through an alley, but appellant scaled a wall 8 feet high and escaped.
The foregoing is in substance the evidence for the commonwealth. The appellant did not testify, nor were any witnesses introduced in his behalf. It is his contention that the chickens found in his possession were not identified as the chickens stolen from Mrs. Cope, nor were the tracks referred to identified as having been made by him, and that the circumstantial evidence introduced by the commonwealth was not sufficient to authorize his conviction.
That a person charged with a crime may be convicted upon circumstantial evidence is too well established to require the citation of authorities. It is true that, where the evidence is wholly circumstantial, every reasonable inference from the whole evidence must be consistent with the defendant's guilt, and inconsistent with his innocence, in order to sustain a conviction, and, while *Page 819 
circumstantial evidence must go beyond mere suspicion and conjecture, the proven facts in this case do more than merely cast suspicion upon the appellant; they point unerringly to his guilt, and are altogether irreconcilable with any other rational hypothesis. Any one of the enumerated circumstances, standing alone, might be insufficient to sustain a conviction, but, taken as a whole, they present a strong chain of circumstances wholly consistent with appellant's guilt and inconsistent with his innocence.
We are of the opinion that the evidence amply sustains the verdict, and the judgment is affirmed.